1

2

3

4

5

6

7                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF WESTERN WASHINGTON
8
       HOWARD J. MEYER, JR. and
9      DARLIS L. ELLIOTT,
                                                          Case No. 2:17-cv-1218-RSM
10                             Plaintiffs,
11      vs.                                               ORDER EXTENDING
12                                                        DEADLINE TO DISCLOSE
      BAYERISCHE MOTOREN WERKE
      AG (aka) BMW MOTORRAD; BMW                          EXPERT REPORTS,
13    of NORTH AMERICA, LLC; and
      DMC SIDECARS LLC;
14
                               Defendants.
15

16            This matter having come before the Court on the parties joint stipulated motion
17
     to extend the time for disclosing expert reports, good cause having been shown,
18
              IT IS HEREBY ORDERED, that the deadline for disclosing expert reports is
19
     hereby extended as set forth below.
20
      Event                                  Current Deadline         New Deadline
21
      Disclosure of Expert Reports           September 24, 2018       October 22, 2018
22

23


      Order Extending Expert Report Deadline                                  FLANIGAN & BATAILLE
      Meyer et al v BMW et al., Case No. 2:17-cv-1218-RSM         Page 1        1007 W. Third Avenue, Suite 206
                                                                                   Anchorage, Alaska, 99501
                                                                                        907-279-9999
1
     DATED this 2 day of October 2018.
2

3

4

5
                                           A
                                           RICARDO S. MARTINEZ
                                           CHIEF UNITED STATES DISTRICT JUDGE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


     Order Extending Expert Report Deadline                         FLANIGAN & BATAILLE
     Meyer et al v BMW et al., Case No. 2:17-cv-1218-RSM   Page 2    1007 W. Third Avenue, Suite 206
                                                                        Anchorage, Alaska, 99501
                                                                             907-279-9999
